943 F.2d 49
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert RIDDICK, Petitioner-Appellant,v.Hearing Officer BYARD, M. Jennings, Commissioner, M.Williams, Commissioner, Maryland ParoleCommission, Respondents-Appellees.
No. 91-6301.
United States Court of Appeals, Fourth Circuit.
Submitted July 16, 1991.Decided Aug. 26, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   John R. Hargrove, District Judge.  (CA-91-249-HAR)
Robert Riddick, appellant pro se.
D.Md.
AFFIRMED.
Before WIDENER and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Robert Riddick appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Riddick v. Hearing Officer Byard, CA-91-249-HAR (D.Md. Feb. 8, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Mr. Riddick's claim that the district court misconstrued his 42 U.S.C. § 1983 complaint as a petition for writ of habeas corpus is without merit.   Because the court went on to address the merits of his claim, instead of dismissing for failure to exhaust his state remedies, the distinction is irrelevant